Title: Pardon for Thomas Dykes and Others, 1 August 1815
From: Madison, James
To: 


                    
                        [1 August 1815]
                    
                    Whereas at a General Court Martial began & holden at Carlisle Barracks in the State of Pennsylvania, on the 6th. & Continued by adjournment to the 13th. day of July 1815, of which Lieutenant Col: Chambers was President, Thomas Dykes, Corporal Powell, Thomas Gibbons, Jacob

Haynes, Jacob Rose, John Mathews, John Johnston, Lewis Thomas & Seth Harman, of the army of the United States now at Carlisle, were Severally charged with desertion, were Severally found Guilty accordingly & were Severally Sentenced by the Said Court to be Shott to death, Now therefore I James Madison President of the United States do approve the Said Sentences, but for divers good causes & considerations me thereunto moving do by these presents Grant to the Said Thomas Dykes, Corporal Powell Thomas Gibbons, Jacob Haynes, Jacob Rose, John Mathews, John Johnston, Lewis Thomas & Seth Harman, full & entire pardon for the aforesaid crime of which they are severally convicted, hereby releasing & remitting all the pains & penalties by them incurred by reason of the premises.
                    Given under my hand & the Seal of the United States, the first day of August in the year of our Lord Eighteen hundred & fifteen & in the year of the Independence of the Said United States the fortieth.
                    
                        James MadisonBy The PresidentJames Monroe,Secretary of State
                    
                